                   Case 19-01203-AJC             Doc 11        Filed 08/20/19        Page 1 of 6




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                        www.flsb.uscourts.gov
In re:

Astor EB-5, LLC,                                                         Case No. 18-24170-BKC-AJC
                                                                         Chapter 11
      Debtor.
__________________________________/

Astor EB-5, LLC,                                                         Adv. Case No. 19−01203−AJC

         Plaintiff,

v.

Astor EB−5 Funding, LLC,

      Defendant.
____________________________________/

 DEFENDANT’S MOTION TO STRIKE PLAINTIFF’S PRAYERS FOR ATTORNEYS’
                   FEES AND PUNITIVE DAMAGES

         Defendant Astor EB−5 Funding, LLC (“Defendant”), pursuant to Federal Rule of Civil

Procedure 12(f), made applicable to this adversary proceeding by Federal Rule of Bankruptcy

Procedure 7012(b), moves to strike Plaintiff, Astor EB-5, LLC’s (“Plaintiff”) prayers for

prevailing party attorneys’ fees in Counts I-IV and punitive damages in Count IV of the

Complaint (the “Motion”), and in support states as follows:

         1.        On July 2, 2019, Plaintiff filed its Complaint [ECF No.1] the (“Complaint”). The

Complaint contains four causes of action: (1) fraudulent transfer (“Count I”); (2) declaratory

judgment (“Count II”); (3) quiet title (“Count III”); and (4) slander of title (“Count IV”).

         2.        Plaintiff has demanded prevailing party attorneys’ fees in each of Counts I-IV.

For the reasons below, Plaintiff’s demands for prevailing party attorneys’ fees must be stricken

from each Count.

                                                           1
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 19-01203-AJC             Doc 11        Filed 08/20/19        Page 2 of 6




        3.       Additionally, Plaintiff has demanded punitive damages in Count IV. However,

Plaintiff’s allegations amount to no more than conclusory recitations of the elements of slander

of title and are insufficient to support a claim for punitive damages and there is no record

evidence supporting any such claim. Accordingly, Plaintiff’s demand for punitive damages in

Count IV should be stricken.

                            LEGAL ARGUMENT AND AUTHORITIES

   I.        Prevailing Party Attorneys’ Fees

        It is well-known that “[i]n the United States, the prevailing litigant is ordinarily not

entitled to collect a reasonable attorneys’ fees from the loser.” Alyeska Pipeline Serv. Co. v.

Wilderness Soc'y, 421 U.S. 240, 247 (1975). Florida law also follows this “American Rule,” and

“each party generally bears its own attorneys' fees unless a contract or statute provides

otherwise.” United States v. Pepper's Steel & Alloys, Inc., 289 F.3d 741, 742 (11th Cir. 2002),

certified question answered, 850 So. 2d 462 (Fla. 2003) (internal citations omitted). Accordingly,

Plaintiff’s demands for prevailing party attorneys’ fees must be supported by contract or statute.

        Count I is brought pursuant Florida’s Uniform Fraudulent Transfer Act, Fla. Stat. §

726.101, et seq. (“FUFTA”). There is no statutory fee provision in FUFTA. While FUFTA does

contain what is commonly known as the “catchall provision,” which authorizes courts to grant

“[a]ny other relief the circumstances may require,” this does not provide a sufficient basis for

attorneys’ fees. Fla. Stat. § 726.108(c)(3); Euro RSCG Direct Response, LLC v. Green Bullion

Fin. Services, 872 F. Supp. 2d 1353, 1364 (S.D. Fla. 2012) Plaintiff has identified no other

potential basis for an award of prevailing party attorneys’ fees. Accordingly, the demand in

Count I for prevailing party attorneys’ fees should be stricken.




                                                         2
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 19-01203-AJC             Doc 11        Filed 08/20/19        Page 3 of 6




         Count II seeks a declaratory judgment and is brought pursuant Fla. Stat. § 86.011, et seq.

(“Declaratory Judgments Act”). There is no statutory fee provision in the Declaratory

Judgments Act. While the Declaratory Judgments Act does provide for an award of costs as may

be equitable, costs do not include attorneys’ fees. Fla. Stat. § 86.081; Price v. Tyler, 890 So. 2d

246, 252 (Fla. 2004). Plaintiff has identified no other potential basis for an award of prevailing

party attorneys’ fees. Accordingly, the demand in Count II for prevailing party attorneys’ fees

should be stricken.

         Count III seeks a judgment quieting title and is brought pursuant Fla. Stat. § 65.011, et

seq. (“Quiet Title Act”). There is no statutory fee provision in the Quiet Title Act. While the

Quiet Title Act does provide for an award of costs as may be necessary to protect the rights of

the parties, it does not permit the recovery of attorneys’ fees. Fla. Stat. § 65.011; Price, 890 So.

2d at 253. Plaintiff has identified no other potential basis for an award of prevailing party

attorneys’ fees. Accordingly, the demand in Count III for prevailing party attorneys’ fees should

be stricken.

         Count IV seeks a judgment for damages for slander of title. Plaintiff has cited no

contractual or statutory basis for an award of prevailing party attorneys’ fees in a slander of title

action. Instead, attorneys’ fees may only be awarded as special damages. Bloom v. Weiser, 348

So. 2d 651, 653 (Fla. 3d DCA 1977). Plaintiff has already demanded attorneys’ fees in its

demand for special damages. See Complaint, ¶ 42(a). Plaintiff has not identified any other

potential basis for an award of prevailing party attorneys’ fees, thus its extraneous demand for

prevailing party attorneys’ fees in Count IV should be stricken.

   II.      Punitive Damages

         Section 768.72, Florida Statutes, provides in pertinent part as follows:


                                                         3
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 19-01203-AJC             Doc 11        Filed 08/20/19        Page 4 of 6




       In any civil action, no claim for punitive damages shall be permitted unless there
       is a reasonable showing by evidence in the record or proffered by the claimant
       which would provide a reasonable basis for recovery of such damages. The
       claimant may move to amend her or his complaint to assert a claim for punitive
       damages as allowed by the rules of civil procedure.

       This statute is applicable in adversary proceedings. In re Johnson, 453 B.R. 433, 438-439

(Bankr. M.D. Fla. 2011). Unlike in Florida state courts, a plaintiff may plead an entitlement to

punitive damages in its initial complaint. Id. at 439. However, that pleading may still be

challenged if the pleader fails to comply with the statute and demonstrate a reasonable basis for

punitive damages based on record evidence or proffer evidence any evidence supporting such a

request. Id. Conclusory allegations of entitlement based on willful, intentional, knowing, or

malicious conduct , or formulaic recitations of the elements of slander of title, are insufficient to

demonstrate a reasonable basis for punitive damages in an initial complaint. Id.

       The allegations in Count IV fail to demonstrate either record evidence or a proffer that

would provide a reasonable basis for punitive damages. Without citations to ultimate fact, Count

IV merely alleges that Defendant reasonably should have known that the Mortgage and UCC

Financing Statement were falsehoods, and that it acted with malice and reckless indifference to

the truth of the representations made in the Mortgage and UCC Financing Statement. See

Complaint, ¶¶ 39-40.

       Taken as a whole, the Complaint at most pleads that Plaintiff’s own managing member

individually committed fraud upon both Plaintiff and Defendant and that Defendant did not

provide adequate consideration for the Mortgage and UCC Financing Statement. Even if it were

true that Defendant did not provide adequate consideration (which is false), that alone is not a

reasonable basis for punitive damages. Otherwise every fraudulent transfer claim could

potentially include an award of punitive damages. Instead, Plaintiff’s allegations amount to no


                                                         4
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 19-01203-AJC             Doc 11        Filed 08/20/19        Page 5 of 6




more than conclusory statements of malicious conduct and are insufficient to demand punitive

damages.

          WHEREFORE, the Defendant respectfully requests that the Court enter an Order

granting this Motion, striking Plaintiff’s demands for prevailing party attorneys’ fees and

punitive damages, and granting such other and further relief as the Court may deem just and

proper.

                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on August

20, 2019, via the Court’s Notice of Electronic Filing upon the Registered Users listed on the

attached Exhibit 1.

                                                              s/ Peter D. Russin
                                                              Peter D. Russin, Esquire
                                                              Florida Bar No. 765902
                                                              prussin@melandrussin.com
                                                              Meaghan E. Murphy
                                                              Florida Bar No. 102770
                                                              mmurphy@melandrussin.com
                                                              MELAND RUSSIN & BUDWICK, P.A.
                                                              3200 Southeast Financial Center
                                                              200 South Biscayne Boulevard
                                                              Miami, Florida 33131
                                                              Telephone: (305) 358-6363
                                                              Telecopy: (305) 358-1221
                                                              Attorneys for Defendant




                                                         5
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-01203-AJC          Doc 11     Filed 08/20/19     Page 6 of 6




                                             Exhibit 1


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for
this case.

      Ricardo Corona bk@coronapa.com, rcorona@coronapa.com
      Adam I Skolnik askolnik@skolniklawpa.com,
       bk.skolniklaw@gmail.com;skolnikar45106@notify.bestcase.com
